TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00148-CV


TXU Generation Company, L.P.; TXU Portfolio Management Company, L.P.; and
Oncor Electric Delivery Co., Appellants

v.


Public Utility Commission of Texas and CenterPoint Energy, Incorporated, Appellees






DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



O R D E R


	The Public Utility Commission of Texas has filed a motion to consolidate the
following causes into cause 03-04-00148-CV for all purposes:  (1) 03-04-00145-CV, Coalition of
Wholesale Electric Market Participants v. Public Utility Commission; (2) 03-04-00146-CV,
Occidental Chemical Corporation; Occidental Permian, Ltd.; Occidental Power Marketing, L.P.;
Occidental Power Services, Inc.; Oxy Vinyls, L.P.; and Ingleside Cogeneration, L.P. v. Public Utility
Commission of Texas; (3) 03-04-00147-CV, Coral Power, L.L.C. v. Public Utility Commission of
Texas; and (4) 03-04-00167-CV, Office of Public Utility Counsel v. Public Utility Commission of
Texas.  All of these cases are direct appeals seeking review of the Public Utility Commission's Rule
25.503, as published in the Texas Register on February 27, 2004.  See Tex. Util. Code Ann.
§ 39.001(e) (West Supp. 2004).  We grant the motion.  These appeals are consolidated for all
purposes as cause number 03-04-00148-CV, TXU Generation Company, L.P.; TXU Portfolio
Management Company, L.P.; and Oncor Electric Delivery Company, et al. v. Public Utility
Commission of Texas. (1)  Appellee's unopposed motion to extend time to file the rulemaking record
until April 12, 2004, has previously been granted; its unopposed request that all other subsequent
deadlines should be followed as required under Section 39.001(f) is also granted.  Causes 04-00145-CV, 04-00146-CV, 04-00147-CV, and 04-00167-CV are being dismissed in separate opinions as the
only cause number that will be used is 04-00148-CV.
	It is ordered May 6, 2004.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
1.        The final style on this case may differ, depending on the space constraints of the opinion format
and whether any other parties intervene.  The other appellants in cause 04-00148-CV now are: 
Coalition of Wholesale Electric Market Participants; Occidental Chemical Corporation.; Occidental
Permian, Ltd.; Occidental Power Marketing, L.P.; Occidental Power Services, Inc.; Oxy Vinyls, L.P;
Ingleside Cogeneration, L.P.; Coral Power, L.L.C.; and Office of Public Utility Counsel.  The
unopposed motion of Centerpoint Energy to intervene has been granted.